Title: To Thomas Jefferson from Gideon Granger, 19 January 1808
From: Granger, Gideon
To: Jefferson, Thomas


                  
                     Dear Sir 
                     
                     New York. Jany. 19th. 1808
                  
                  I designed to have called and taken leave of you before my departure from Washington but a press of Company at my Office prevented till after your usual hours for morning Visits and I was unwilling to disturb the moments of conviviality in the Evening.
                  I tarried two days in Baltimore and also in Philadelphia in both of which places I am fully convinced the Embargo is approved of by the reflecting and most judicious of all parties—Here I have been three days—The conduct of Cheetham is loudly & strongly censured by the friends of the Administration: who have had Sevral meetings on the Subject. He will have to change his ground or be given up by our friends. The Republicans here will give support & countenance to the measures of Goverment. I have not heard. one Speak agt any measure—yet I am inclined to beleive the Embargo does not receive from them an approbation equal to that of the Other Cities—
                  The Aristocrats and federalists are boisterous, insolent and threatning.
                  They publicly declare that it has produced nearly a total change in the Opinions of the People of the Six eastern States; that the Country is more displeased with the measures than the Cities; and that a counter revolution is Affected in Massachusetts. Of all this I doubt. I do not believe these reports rest on any foundation.
                  There may be some reason to fear that an attempt is making to induce the Merchants, en masse to dishonor their Custom house bonds: which if effected may greatly injure the Revenue.
                  So far as I shall be able to gain any information on that point or any Other interesting to the Govermt I shall communicate the Same immediately.
                  If you should be of opinion that it would be best to put an End to the prosecutions in Connecticut while I am there, I will endeavour to effect it 
                  I Am Sir Your most Sincer & Affectionate friend
                  
                     Gidn Granger 
                     
                  
               